DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present Office Action is in response to Applicant Arguments/Remarks and Amended claims filed on 02/22/2022. Claims 1-3, 6-8,11-13, 16-18, 21-23, and 26-28 have been amended. Claims 1-30 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chien-hung Yu on 06/16/2022.
The application has been amended as follows: 
11. (Currently amended) A memory control circuit unit, comprising: 
a host interface configured to be coupled to a host system; 
a memory interface configured to be coupled to a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of areas, each of the plurality of areas comprises a plurality of physical erasing units, each of the plurality of physical erasing units has a plurality of memory cells, wherein the plurality of areas comprises a first area and a second area; and 
a memory management circuit comprising a processor coupled to the host interface and the memory interface, 
wherein the memory management circuit is configured to receive a write command from the host system, 
the memory management circuit is further configured to calculate a write amplification factor (WAF) of the first area according to an amount of data previously written by the host system and an amount of data previously written to the first area, and 
the memory management circuit is further configured to determine, according to the write amplification factor of the first area of the plurality of areas, whether to write a first data corresponding to the write command into the first area or the second area of the plurality of areas, wherein it if is determined to write the first data into the second area, the written first data is copied into the first area after writing the first data, 
wherein the first area includes memory cells which store two or more number of bits per memory cell and the second area includes memory cells which store one bit per memory cell.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 1 recites a data writing method for a memory storage apparatus, the memory storage apparatus having a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of areas, each of the plurality of areas comprising a plurality of physical erasing units, and each of the plurality of physical erasing units having a plurality of memory cells, wherein the plurality of areas comprises a first area and a second area, and the data writing method comprising: 
receiving a write command from a host system; 
calculating a write amplification factor (WAF) of the first area according to an amount of data previously written by the host system and an amount of data previously written to the first area; and 
determining, according to the write amplification factor of the first area of the plurality of areas, whether to write a first data corresponding to the write command into the first area or the second area of the plurality of areas, wherein if it is determined to write the first data into the second area, the written first data is copied to the first area after writing the first data, 
wherein the first area includes memory cells which store two or more number of bits per memory cell and the second area includes memory cells which store one bit per memory cell.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: a memory storage apparatus having a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of areas, each of the plurality of areas comprising a plurality of physical erasing units, and each of the plurality of physical erasing units having a plurality of memory cells, wherein the plurality of areas comprises a first area and a second area, and the data writing method comprising: receiving a write command from a host system; calculating a write amplification factor (WAF) of the first area according to an amount of data previously written by the host system and an amount of data previously written to the first area; and determining, according to the write amplification factor of the first area of the plurality of areas, whether to write a first data corresponding to the write command into the first area or the second area of the plurality of areas, wherein if it is determined to write the first data into the second area, the written first data is copied to the first area after writing the first data, wherein the first area includes memory cells which store two or more number of bits per memory cell and the second area includes memory cells which store one bit per memory cell.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 11 and 21, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136